DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Examiner has carefully and fully considered applicant’s argument filed on 7/6/2021 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 4/5/2021 has been withdrawn.


                                                  Allowable Subject Matter
3.	Claims 9-16 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 9: A vector rotator for rotating a space phasor of the reluctance machine that depends on a voltage into a coordinate system that rotates with a negative fundamental frequency, a low-pass filter filtering the rotated space phasor and producing an output signal including remaining claim limitations. 
As per independent claim 12: Transforming a space phasor for a flux that depends on a voltage, into a coordinate system that rotates with a negative fundamental frequency; producing an output signal by low-pass-filtering the transformed space phasor and identifying an error in operating the reluctance machine when the DC value is above a predefined threshold value including remaining claim limitations. 



                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,963,459 to Kim discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846